I concur in the judgment solely on the ground that the petition for writ of prohibition is not properly verified to warrant the court in assuming jurisdiction to enter an order of prohibition.
The allegations of the petition, had they been properly verified, are entirely sufficient to warrant the issuance of a rule nisi.
We are not reviewing the order of the circuit court overruling the motion to quash. This we may only do on writ of error to final judgment. Nevertheless, as copy of such motion is attached to and made a part of the petition for writ of prohibition, the Court in the majority opinion, has taken occasion to point out that motions to quash made upon grounds formerly presented by pleas in abatement must be positively verified by the defendant and has held that the record here shows that the motion filed in the circuit court was not so verified. Without such verification, such motion is of no avail.